t c memo united_states tax_court jane o kosman petitioner v commissioner of internal revenue respondent docket no filed date james m bausch larry a holle and terry r wittler for petitioner albert b kerkhove for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner jane o kosman has gift_tax deficiencies of dollar_figure for and dollar_figure for the issue for decision is the fair_market_value of kosman inc stock that petitioner gave to her children on date and date to decide the value of that stock we must decide the following issues the value of kosman inc 's big_number shares of scottsbluff national corp stock we hold that it was dollar_figure on date and dollar_figure on date the value of kosman inc 's big_number shares of western national bank stock we hold that it was dollar_figure on date and dollar_figure on date the value per share before discounts of kosman inc voting and nonvoting common_stock we hold that it was dollar_figure on date and dollar_figure on date the appropriate discounts to apply in valuing the kosman inc stock that petitioner gave to her children we apply a minority interest discount of percent and a lack of marketability discount of percent to the voting and nonvoting shares and a 4-percent discount for lack of voting power to the nonvoting shares the fair_market_value of kosman inc stock that petitioner gave to her children after applying the discounts in to the value per share of kosman inc 's stock in is as follows petitioner's respondent's date stock expert experts holding voting common dollar_figure dollar_figure dollar_figure nonvoting dollar_figure dollar_figure common voting common dollar_figure dollar_figure nonvoting dollar_figure dollar_figure common section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner petitioner lived in scottsbluff nebraska when she filed the petition in this case in and the stock of scottsbluff national corp was held by members of the kosman lindig and ostenberg- fleisbach families and by current and former employees and directors of scottsbluff national bank harve ostenberg formerly was the majority shareholder and president of scottsbluff national bank harve ostenberg and his first wife are petitioner’s parents the lindig family members inherited their stock in scottsbluff national corp from william ostenberg william ostenberg was harve ostenberg's brother and a shareholder of scottsbluff national bank the members of the ostenberg- fleisbach family derived their stock in scottsbluff national bank from c s ostenberg and c h fleisbach c s ostenberg and c h fleisbach were sons of harve ostenberg's second wife and her first husband scottsbluff national bank scottsbluff national bank was chartered in it was owned by harve and william ostenberg from to harve ostenberg owned a majority of the outstanding shares of stock in scottsbluff national bank and served as president henry kosman petitioner's husband was the bank's president from to h h kosman petitioner's son has been the bank's president from until the time of the trial in this case before the main office of scottsbluff national bank was in downtown scottsbluff nebraska it also had a drive-in branch office in downtown scottsbluff and another branch in eastern scottsbluff in scottsbluff national bank acquired another building next to its main building both buildings were then remodeled the remodeling was completed in western national bank western national bank was chartered in the shareholders of scottsbluff national bank were instrumental in forming western national bank western national bank and scottsbluff national bank had substantially the same shareholders in and western national bank's main office was in scottsbluff it also had a drive-in branch office in scottsbluff scottsbluff national corp scottsbluff national corp was formed in as the parent holding_company of scottsbluff national bank scottsbluff national bank became the wholly owned subsidiary of scottsbluff national corp when the bank's shareholders exchanged their shares of the bank's stock for shares of the parent holding company's stock from to scottsbluff national corp conducted no material business operations and held no assets other than its stock in scottsbluff national bank kosman inc before banks in nebraska could not have branch offices by however banking statutes were amended to allow banks to have branch offices and to permit formation of multibank holding_companies kosman inc was incorporated around date to serve as a holding_company for the kosman family's interest in scottsbluff national corp at all times pertinent to this case the outstanding shares of stock of kosman inc consisted of big_number shares of voting common_stock big_number shares of nonvoting common_stock and big_number shares of voting preferred_stock in and kosman inc 's only assets were its stock in scottsbluff national corp and western national bank during this period kosman inc owned big_number percent of the big_number shares of stock in scottsbluff national corp and big_number percent of the big_number shares of stock in western national bank scottsbluff national corp owned percent of the stock of scottsbluff national bank gering national bank gering national bank in gering nebraska was declared insolvent by the federal deposit insurance corp fdic around the towns of gering and scottsbluff are adjacent on date scottsbluff national bank absorbed the gering national bank scottsbluff national bank also acquired the real_estate fixtures and furniture of gering national bank from the fdic at the end of scottsbluff national bank paid a dollar_figure premium to the fdic to acquire gering national bank which had total deposits of dollar_figure million following the acquisition gering national bank's office became a branch office of scottsbluff national bank after it absorbed gering national bank in scottsbluff national bank had about employees acquisition of western national bank by scottsbluff national corp in date the board_of directors of scottsbluff national corp approved a plan to acquire western national bank the plan was approved by the shareholders of both companies and by the appropriate regulatory authorities between date and date the two banks merged on date western national bank's shareholders received one share of scottsbluff national corp stock for each shares of western national bank stock western national bank's main office became a branch office of scottsbluff national bank and the branch office of western national bank was closed as a result of the merger about employees of western national bank became employees of scottsbluff national bank nebraska economy a statewide from late to early the nebraska economy was fair to poor the state's economy grew more slowly than the nation's economy because of low prices for agricultural commodities produced in nebraska the average per-acre value of farm_land in nebraska fell from dollar_figure in to dollar_figure in a decline of percent over years b northwestern nebraska from to per capita income rose dollar_figure percent for the country and dollar_figure percent in northwestern nebraska which includes scottsbluff from to total receipts for farm products in northwestern nebraska decreased percent before adjustment for inflation business conditions were poor in northwestern nebraska during the middle 1980's during and uncertainty over whether the chicago northwestern r r co 's railway line would continue to operate between merriman and crawford cast a cloud over the economic future of northwestern nebraska c scottsbluff area there was little reason to be optimistic about the scottsbluff area economy during the last half of and the first half of in the early 1980's the gering scottsbluff and terrytown area had five commercial banks and two savings and loans two of the banks failed in both of the savings and loans failed later the scottsbluff area suffered the highest failure rate of financial institutions for any market area in nebraska during the 1980's the financial outlook for scottsbluff national bank and western national bank was fair to poor in financial condition of scottsbluff national bank in from to scottsbluff national bank had income expenses assets liabilities and stockholders' equity as follows consolidated income statements for scottsbluff national corp years ended december interest_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest_expense big_number big_number big_number big_number big_number big_number net_interest_income big_number big_number big_number big_number big_number big_number loan loss big_number big_number big_number big_number big_number big_number net_interest_income after loan loss provision big_number big_number big_number big_number big_number big_number noninterest income big_number big_number big_number big_number big_number big_number noninterest expense big_number big_number big_number big_number big_number big_number income before taxes securities trans big_number big_number big_number big_number big_number big_number income taxes big_number big_number big_number big_number big_number big_number income before securities trans big_number big_number big_number big_number big_number big_number securities trans net of taxes big_number - - - - - - - - net_income big_number big_number big_number big_number big_number big_number consolidated balance sheets for scottsbluff national corp december cash due from banks dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure investment securities big_number big_number big_number big_number big_number big_number fed funds sold securities purchased u a resell big_number big_number big_number big_number big_number big_number due from fdic - - - - - - - - - - big_number net loan big_number big_number big_number big_number big_number big_number premises equipment big_number big_number big_number big_number big_number big_number investment in direct financing leases - - - - - - - - big_number big_number other real_estate owned - - - - - - - - big_number big_number other assets big_number big_number big_number big_number big_number big_number total assets big_number big_number big_number big_number big_number big_number total deposits big_number big_number big_number big_number big_number big_number total liabilities big_number big_number big_number big_number big_number big_number total stockholders equity big_number big_number big_number big_number big_number big_number total liabilities stockholders equity big_number big_number big_number big_number big_number big_number scottsbluff national bank was in fair to good financial condition on date in date scottsbluff national bank had a secure equity position but a below average loan loss reserve the bank's high profitability in the early 1980's may have been partly because it had made an insufficient allowance for loan losses scottsbluff national bank was well capitalized consistently profitable and efficiently run but its loan losses were cause for some concern on date scottsbluff national bank was the seventh largest bank in nebraska seven of the largest nebraska banks were located in lincoln or omaha nebraska on date scottsbluff national bank had a loan-to- deposit ratio of dollar_figure percent the lowest of the largest banks in nebraska the average loan-to-deposit ratio for the banks wa sec_58 percent of the largest banks in nebraska scottsbluff national bank had the third highest percentage of agricultural loans and the fourth highest percentage of nonperforming loans financial condition of western national bank in from to western national bank had income expenses assets liabilities and equity_capital as follows income statements of western national bank years ended december operating_expenses dollar_figure dollar_figure dollar_figure income loss before income taxes securities gains big_number big_number big_number income_tax provision credit big_number big_number big_number income loss before securities gains big_number big_number big_number securities gains big_number big_number net_income loss big_number big_number big_number balance sheets of western national bank years ended december cash due from banks dollar_figure dollar_figure dollar_figure u s securities big_number big_number big_number u s agencies big_number big_number big_number state municipal obligations big_number big_number big_number federal reserve stock corp stock big_number big_number big_number federal funds sold securities purchased u a to resell big_number big_number big_number net loans big_number big_number big_number bank premises equipment big_number big_number big_number other assets big_number big_number big_number total assets big_number big_number big_number total deposits big_number big_number big_number other liabilities big_number big_number big_number total liabilities big_number big_number big_number total equity_capital big_number big_number big_number total liabilities and equity_capital big_number big_number big_number western national bank's income was uneven from to its income dropped from the previous year in and these changes were primarily due to its declining loan income the decline in loan income was closely related to a decrease in western national bank's net loan assets western national had significant problems with bad loans during the early and middle 1980's at the start of western national bank had dollar_figure in its loan loss reserve in it had net loan losses of dollar_figure which caused it to have a net_loss for it normally takes at least several years for a bank to correct problems with bad loans book values and dividend payment histories of scottsbluff national corp and western national bank the book values of scottsbluff national corp and western national bank on date and date were as follows book_value book_value corporation book_value per share book_value per share scottsbluff dollar_figure dollar_figure dollar_figure dollar_figure natl corp western dollar_figure dollar_figure dollar_figure dollar_figure natl bank from to scottsbluff national corp paid dividends per share as follows dividends per share year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure western national bank paid no dividends in and dividends of cents per share in petitioner's gifts of shares in kosman inc before date petitioner owned big_number shares percent of the voting common_stock of kosman inc big_number shares percent of the nonvoting common_stock of kosman inc and big_number shares percent of the voting preferred_stock of kosman inc on date and date petitioner gave the following shares of kosman inc stock to her children donee date of gift voting nonvoting common shares common shares dollar_figure -- h h kosman dianna kosman -- dollar_figure ann burkholder dollar_figure dollar_figure dollar_figure -- those gifts are the subject of this case petitioner also gave dollar_figure and shares of kosman inc voting preferred_stock to ann burkholder and diana kosman respectively on date the value of that stock is not in dispute from date to the end of petitioner did not own a majority of the outstanding voting shares of kosman inc petitioner and the other shareholders of kosman inc owned the following shares of kosman inc stock on the dates shown from date to date-- voting nonvoting voting common common preferred shareholder shares shares shares petitioner dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure h h kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure diana kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ann burkholder dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure h d kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure trust from date to date-- voting nonvoting voting common common preferred shareholder shares shares shares petitioner dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure h h kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure diana kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ann burkholder dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure h d kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure trust after date-- voting nonvoting voting common common preferred shareholder shares shares shares petitioner dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure h h kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure diana kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ann burkholder dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure h d kosman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure trust gift_tax returns notice_of_deficiency and respondent's amended answer on her and gift_tax returns petitioner reported that the fair_market_value of kosman inc stock was dollar_figure per share on date and dollar_figure per share on date in preparing her and returns petitioner retained the certified public accounting firm of grant thornton to appraise the shares petitioner reported the values that grant thornton placed on them in the notice_of_deficiency respondent determined that the fair_market_value of voting and nonvoting kosman inc stock was dollar_figure per share on date and dollar_figure per share on date in an amended answer respondent alleged that the fair_market_value per share of the voting and nonvoting common_stock of kosman inc on date and date was dollar_figure for voting shares and dollar_figure for nonvoting shares respondent's position in the amended answer results in a larger gift_tax deficiency than respondent determined in the notice_of_deficiency purchases of scottsbluff national corp stock from former employees and others there were a few sales of shares of scottsbluff national corp stock from to involving directors and longtime employees these were sales of minority interests several stock purchase agreements were made with directors and employees of scottsbluff national bank before one of the agreements made many years before set a sales_price for scottsbluff national bank stock equal to percent of the shares' book_value two other agreements set a sales_price equal to the shares' unadjusted book_value several of these stock purchase agreements set a sales_price equal to dollar_figure times the shares' unadjusted book_value in petitioner bought shares of scottsbluff national corp stock from the estate of ruth witters for a price equal to dollar_figure times the shares' book_value ruth witters was the widow of a former longtime employee and vice president of scottsbluff national bank on date kosman inc bought shares of scottsbluff national corp stock from robert berggen for dollar_figure per share the price approximately equaled the book_value per share robert berggen had been a director of scottsbluff national corp he agreed to sell the shares when he left the board_of the corporation on date the estate of lawrence baltas sold a total of shares of scottsbluff national corp stock to different parties including kosman inc for dollar_figure per share on that date kosman inc bought shares from the estate for dollar_figure per share the price exceeded the book_value per share lawrence baltas had been a shareholder of western national bank he acquired his scottsbluff national corp shares when western national bank and scottsbluff national bank merged in he left his estate to two charitable foundations in scottsbluff on date kosman inc bought big_number shares of scottsbluff national corp stock from helen schwab for dollar_figure per share the price exceeded the shares' book_value the shares were sold under purchase agreements made from to helen schwab was the widow of a former director of scottsbluff national bank shortly after kosman inc bought these shares of stock it resold of them to ann burkholder's family for dollar_figure per share ann burkholder is the sister of h h kosman kosman inc sold the shares to the burkholder family because it did not have enough cash to pay for the big_number shares it was buying from helen schwab first commerce bancshares inc the following findings_of_fact relate to first commerce bancshares inc first commerce a publicly traded nebraska bank both parties considered as comparable to scottsbluff national bank and western national bank first commerce is a bank_holding_company that operates banks throughout nebraska in and its banking operations were unprofitable however it had a net profit for and in part because it terminated an employee_pension_plan and it had securities gains first commerce was formed in by consolidating six bank holding_companies each of which owned one bank one family owned a majority of the stock of each of the holding_companies the transactions under which the six bank holding_companies were consolidated into first commerce were not at arm's-length before the consolidation several of the bank holding_companies had operating agreements with the comptroller of the currency these agreements generally required the bank to correct problem loans to maintain a prescribed minimum level of capital and to pay dividends only according to sound banking practice after the consolidation five of the six banks owned by national commerce bancshares inc paid no dividends background opinion sec_2501 imposes a tax on gifts of property by an individual gift_tax is based on the fair_market_value of the property on the date of the gift sec_2512 fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts 411_us_546 sec_25_2512-1 gift_tax regs if the stock does not sell for its fair_market_value then reasonable modifications of that price are made to decide its fair_market_value see sec_20_2031-2 estate_tax regs if selling prices for stock are unavailable then we decide its fair_market_value by considering factors such as the company's net_worth earning power dividend-paying capacity management goodwill position in the industry the economic outlook in its industry and the values of publicly traded stock of comparable corporations see sec_20_2031-2 estate_tax regs the fair_market_value of stock is a question of fact 325_f2d_934 8th cir affg tcmemo_1961_347 each party called expert witnesses to testify at trial they each valued petitioner’s kosman inc stock by valuing the scottsbluff national corp stock and western national bank stock that kosman inc owned we are not bound by the opinion of any expert witness and we may accept or reject expert testimony exercising our sound judgment 304_us_282 fitts' 237_f2d_729 8th cir affg tcmemo_1955_269 97_tc_496 petitioner has the burden of proving that respondent's determinations in the notice_of_deficiency are erroneous rule a 290_us_111 respondent has the burden of proving the increased deficiency asserted in the amended answer rule b value of kosman inc ’s scottsbluff national corp stock petitioner's expert and respondent's experts concluded that the value of kosman inc 's scottsbluff national corp stock was as follows value of scottsbluff expert valuation_date petitioner’s dollar_figure expert big_number respondent's big_number big_number experts natl corp stock a petitioner’s expert’s estimate of the value of kosman inc 's scottsbluff national corp stock petitioner's expert compared scottsbluff national bank to nebraska’s nine other largest banks he noted that of those banks only first national bank of columbus the sixth largest scottsbluff national bank the seventh largest and delay national bank of norfolk the eighth largest were not located in omaha or lincoln nebraska petitioner's expert concluded that scottsbluff national bank had strengths and weaknesses compared to nebraska’s nine other banks he noted that scottsbluff national bank consistently produced substantial profits and that it had an acceptable amount of overhead expense he stated that the primary weaknesses of scottsbluff national bank were that much of its loan portfolio was in agricultural loans and that the percentage of its nonperforming loans was higher than six of the nine other largest nebraska banks petitioner's expert considered as possible comparables four publicly traded bank holding_companies that owned one or more of the largest nebraska banks these four companies were norwest corp which owned norwest bank in omaha nebraska's largest bank firstier financial which owned firstier bank in omaha the second largest bank and firstier bank in lincoln the third largest bank first national of nebraska which owned first national bank of omaha the fourth largest bank and first commerce bankshares inc first commerce which owned national bank of commerce in lincoln the fifth largest bank petitioner's expert rejected using norwest corp as a comparable because it was large and owned several other banks in the upper midwest he rejected using firstier financial as a comparable because it owned two large and well established lincoln and omaha banks he rejected using first national of nebraska as a comparable because it had a large credit card business petitioner's expert believed that first commerce was the most comparable to scottsbluff national corp because first commerce had substantial banking interests outside of lincoln and omaha national bank of commerce in lincoln represented percent of first commerce's total assets first commerce also owned banks in grand island hastings kearney north platte and west point nebraska and owned industrial loan companies in columbus lincoln and scottsbluff first commerce stock traded for dollar_figure per share on date and date which petitioner’s expert estimated wa sec_57_7 percent of its book_value per share of dollar_figure on date petitioner's expert concluded that scottsbluff national corp was in better financial condition than first commerce and that its stock would trade pincite percent of its book_value per share on date and date petitioner's expert concluded that the value of kosman inc 's scottsbluff national corp stock was as follows date total value value per share dollar_figure dollar_figure big_number dollar_figure b respondent's experts’ estimate of the value of kosman inc 's scottsbluff national corp stock respondent relied on expert reports coauthored by three experts they used an income_method based on scottsbluff national corp 's projected after tax earnings over a 5-year period and a market method based on the price of stock in comparable banks to apply the income_method respondent's experts estimated the present_value of scottsbluff national bank's projected after-tax earnings for years they used a 14-percent discount rate on the assumption that an investment in scottsbluff national bank was comparable to one in standard poor’s small capitalized companies respondent's experts concluded that a 100-percent stock interest in scottsbluff national corp was worth dollar_figure million on date and date to apply the market method respondent's experts used as comparables first commerce and first national bank of nebraska they estimated that first commerce stock traded pincite percent of its book_value per share on date they noted that scottsbluff national corp was more profitable and paid higher dividends per share than first commerce and had no long-term debt respondent's experts said that investors would value scottsbluff national corp at a higher multiple of earnings and percentage of book_value per share than first commerce respondent's experts estimated that shares of first national of nebraska stock traded pincite percent of its book_value per share on date they noted that first national of nebraska was larger more diversified more profitable and had better income growth than scottsbluff national corp they said that the market would value scottsbluff national corp at a lower percentage of book_value per share than first national of nebraska despite that conclusion respondent’s experts estimated using the market method that scottsbluff national corp stock would sell pincite percent of book_value per share they did not explain this inconsistency using a market method they concluded that a 100-percent stock interest in scottsbluff national was worth dollar_figure million on date and date as discussed above respondent's experts valued a stock interest in scottsbluff national corp at dollar_figure million under an income_method they concluded that the fair_market_value of a 100-percent stock interest in scottsbluff national corp was dollar_figure million on date and date respondent's experts applied a 15-percent minority interest discount and a 10-percent discount for lack of marketability in valuing kosman inc 's scottsbluff national corp stock respondent's experts concluded that the fair_market_value of kosman inc ' sec_32 percent stock interest in scottsbluff national corp was dollar_figure on date and date c analysis value of kosman inc 's scottsbluff national corp stock petitioner's expert acknowledged that scottsbluff national corp was in better financial condition than first commerce the company he considered to be most comparable petitioner's expert estimated that first commerce stock sold pincite percent of its book_value per share on date and date petitioner's expert concluded that shares of scottsbluff national corp stock would sell pincite percent of book_value per share we believe that percent is too low considering scottsbluff national corp 's better financial condition petitioner's expert said that by date the investing public thought the northwestern nebraska economy might improve soon petitioner's expert noted that from mid-1985 to date the price of first commerce stock increased percent from dollar_figure per share to dollar_figure per share respondent's experts used as comparables four non-nebraska bank holding_companies including mark twain bancshares in st louis missouri respondent's experts did not adequately address whether economic conditions in those bank markets and in northwestern nebraska were similar respondent's experts chose as one of their comparables first national of nebraska the stock they estimated traded pincite percent of its book_value per share on date and date they said that scottsbluff national corp 's stock was worth less than percent of its book_value per share yet they valued scottsbluff national corp stock pincite percent of its book_value per share under the market method to apply the income_method respondent's experts used a 14-percent discount rate because that rate is used to value a standard poor's small capitalized company we do not believe that a 14-percent discount rate recognizes the economic outlook for scottsbluff national bank respondent argues that scottsbluff national corp stock sold pincite to percent of its book_value per share from to with one exception the sales on which respondent relies involved former employees directors or their families the shareholders received higher prices for their shares because of their association with the corporation we conclude that the fair_market_value of kosman inc 's scottsbluff national corp stock was percent of its book_value per share this figure is between the percent used by respondent's experts and the percent used by petitioner's expert we hold that the fair_market_value of kosman inc ' sec_32 percent stock interest in scottsbluff national corp was dollar_figure on date and dollar_figure on date value of kosman inc ’s western national bank stock petitioner's expert and respondent's experts concluded that the value of kosman inc 's big_number shares of western national bank stock was as follows value expert date share valuation per value of western national bank stock petitioner’s dollar_figure expert dollar_figure respondent's dollar_figure dollar_figure expert sec_3 dollar_figure big_number big_number big_number a petitioner’s expert’s estimate of the value of kosman inc 's western national bank stock petitioner’s expert used two different methods to estimate the value of kosman inc 's western national bank stock for each valuation_date for date petitioner’s expert said that lincoln bank south in lincoln nebraska was comparable to western national bank however petitioner's expert said that a prospective buyer would substantially discount western national bank's stock because western national bank had a high percentage of nonperforming loans and lincoln nebraska had better economic conditions on date lincoln bank south's stock was publicly traded at dollar_figure per share which wa sec_61 percent of its book_value per share petitioner's expert concluded that western national bank stock should be discounted substantially petitioner’s expert calculated the amount of the discount by using a letter written by professor o maurice joy of the university of kansas which was attached to petitioner’s expert’s report respondent retained professor joy to value the stock of western national bank and scottsbluff national corp as of date and date professor joy estimated that the stock of western national bank had a fair_market_value of dollar_figure per share on date petitioner's expert relied on that amount scottsbluff national corp and western national bank agreed to merge on date western national bank's shareholders received one share of scottsbluff national corp stock for shares of western national bank's stock petitioner’s expert assumed that shares of western national bank equaled the value of one share of scottsbluff national bank which petitioner’s expert estimated to be dollar_figure per share he concluded that the fair_market_value of western national bank shares on date was dollar_figure per share and the fair_market_value of kosman inc ’s holdings of western national bank was dollar_figure b respondent’s experts’ estimate of the value of kosman inc 's western national bank stock respondent’s experts used two income methods and a market method to value kosman inc 's western national bank stock based on the value of the bank's projected income the income methods they used are a discounted cash-flow method and a capitalization of earnings method using the income methods respondent's experts estimated the present_value of western national bank's projected after tax earnings over years they used a discount rate of percent they believed an investment in western national bank was comparable to an investment in standard poor’s small capitalized companies under the income methods respondent's experts concluded that a 100-percent stock interest in western national bank was worth dollar_figure million under the market method respondent's experts chose as comparables six banks five of which were in agricultural areas each of the six banks was acquired in a private transaction three of the six banks were in kansas two were in nebraska and one was in north dakota using a market method respondent's experts concluded that a 100-percent stock interest in western national bank was worth dollar_figure million as discussed above respondent's experts concluded that a 100-percent stock interest in western national bank was worth dollar_figure million under an income_method they concluded that the fair_market_value of a 100-percent stock interest in western national bank was dollar_figure million on date and date respondent's experts applied a minority interest discount of percent and a lack of marketability discount of percent to value kosman inc 's stock interest in western national bank they concluded that the fair_market_value of kosman inc 's percent stock interest in western national bank was dollar_figure on date and date c analysis value of kosman inc ’s western national bank stock we believe that the approach used by the experts for both parties is reasonable for the date valuation however we believe that respondent's experts overestimated the value of western national bank stock they used two income methods but placed undue emphasis on the higher capitalization of earnings dollar_figure and disregarded the discounted cash-flow method dollar_figure we believe their income_method estimate should be reduced slightly none of the banks that they believed were comparable performed like western national bank the average price-to-earnings ratio of the six banks that they selected as comparables was dollar_figure to western national bank was less profitable than five of the six comparables they assumed a price-to-earnings ratio of to but did not give their basis for that assumption we believe their market_value method estimate should be reduced slightly we reduce their appraised value of western national bank by percent using the discounts they chose the fair_market_value of kosman inc 's percent ownership_interest in western national bank is about dollar_figure petitioner's expert assumed that the merger agreement ratio was accurate and that his estimate of the value of scottsbluff national corp stock was correct we believe that the merger ratio generally reflects fair_market_value however as discussed above we have found that his estimate of the value of scottsbluff national corp is slightly low we conclude that the fair_market_value of kosman inc ’s shares of western national bank on date was dollar_figure or dollar_figure per share we give petitioner’s expert’s estimate of value on date less weight because petitioner’s expert used the dollar_figure amount in professor joy’s letter out of context without using any of professor joy's other conclusions professor joy’s letter was a single page of conclusions with no analysis petitioner did not use professor joy’s value of western national bank stock on date we believe petitioner's expert's estimate is too low respondent’s experts concluded that there was no significant change in conditions from date to date that affected the value of western national bank stock we disagree in date the board_of directors of scottsbluff national corp approved a plan to acquire western national bank by merger which is a significant change in conditions thus respondent's experts’ estimate is too high we conclude that the fair_market_value of kosman inc 's western national bank stock was dollar_figure dollar_figure per share on date see 291_f2d_192 2d cir affg tcmemo_1960_74 value of kosman inc ’s voting and nonvoting_stock before discounts a value of kosman inc 's scottsbluff national corp and western national bank stock petitioner's and respondent's experts' opinions and our holding as to the value of kosman inc 's scottsbluff national corp and western national bank stock on date and date are as follows valuation petitioner's respondent's date stock expert experts holding scottsbluff dollar_figure dollar_figure dollar_figure natl corp western natl big_number big_number big_number bank scottsbluff big_number big_number big_number natl corp western natl big_number big_number big_number bank b value per share of kosman inc 's voting and nonvoting common shares before allowing for discounts the experts' opinions and our holding as to the value per share of kosman inc 's stock on date and date are as follows valuation petitioner's respondent's date stock expert experts holding voting nonvoting common dollar_figure dollar_figure dollar_figure voting nonvoting common dollar_figure dollar_figure dollar_figure discounts for stock of kosman inc the experts applied the following discounts petitioner's discount expert experts respondent's voting nonvoting_stock minority interest percent percent lack of market- percent percent ability nonvoting_stock lack of voting percent percent power a minority interest discount both parties' experts applied a 10-percent minority interest discount to value the voting and nonvoting kosman inc stock that petitioner gave to her children we apply a 10-percent minority discount b lack of marketability discount petitioner's expert applied a 25-percent marketability discount to the stock of kosman inc he cited a securities_and_exchange_commission sec study of sales of restricted_stock by over-the-counter publicly owned companies in which the stock was discounted for lack of marketability by to percent he said that the sec study suggested use of a significant discount here petitioner's expert also cited a wall street journal article which applied a discount for lack of marketability because of a sec regulation that requires foreign investors to hold shares they buy from public companies for days before they can sell the shares in the united_states if they do not register or disclose the sale however petitioner did not show that the corporations in the article were comparable to western national bank or that a 40-day restriction applies respondent's experts applied a 10-percent discount for lack of marketability to the stock of kosman inc they said that the smaller the block of privately held shares the greater the discount for lack of marketability owing to the minority interest they said a study by fmv opinions inc fmv study found marketability discounts of companies such as scottsbluff national bank with earnings_of over dollar_figure million ranging from to percent they interpreted the to 20-percent range in the fmv study to be the total discount for marketability they believed an additional percent discount for lack of marketability was proper because when added to the 9-percent discount for marketability they applied for scottsbluff national bank the total percent discount was at the upper range reported in the fmv study based on the arguments of the parties and the record we conclude that a 15-percent discount for lack of marketability is appropriate for the stock of kosman inc c nonvoting share discount petitioner's expert applied a discount of percent to the nonvoting common shares he cited an example where a buyer received a 9-percent discount but he did not compare that transaction to this case or explain why he chose percent respondent's experts applied a 4-percent discount they cited a study published in the date issue of journal of financial economics jfe the market_value of control in publicly traded corporations by r c lease j mcconnel and w h mikkleson the jfe study evaluated premiums_paid for sales of nonvoting shares in publicly traded corporations which had stock with two different voting rights the jfe study showed that premiums for superior voting rights usually ranged from to percent respondent's experts said that the jfe study shows that a to 4-percent discount should apply to stock with inferior voting rights in this case even though kosman inc stock was not publicly traded we apply a discount of percent to value the nonvoting common shares e g 566_fsupp_904 d mass voting shares valued pincite percent higher premium than nonvoting shares estate of winkler v commissioner tcmemo_1989_231 nonvoting shares had less value than voting shares d summary of discounts the experts' opinions and our holding as to the discounts to apply in valuing kosman inc stock that petitioner gave to her children are as follows petitioner's respondent's discount stock expert experts holding minority voting interest nonvoting common percent percent percent lack of voting marketab nonvoting common percent percent percent lack of nonvoting percent percent percent voting common power value of kosman inc stock that petitioner gave to her children we conclude that the fair_market_value per share of the stock of kosman inc that petitioner gave to her children was as follows voting_stock date date dollar_figure dollar_figure nonvoting_stock dollar_figure dollar_figure to reflect the foregoing decision will be entered under rule
